COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
 CAPLES LAND COMPANY, LLC,                        No. 08-18-00005-CV
                                      §
                        Appellant,                   Appeal from the
                                      §
 v.                                                327th District Court
                                      §
 THE CITY OF EL PASO, TEXAS,                    of El Paso County, Texas
 AND ITS BUILDING AND                 §
 STANDARDS COMMISSION,                            (TC# 2016DCV2118)
                                      §
                        Appellee.
                                      §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order costs of the appeal are taxed against the party

incurring same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JANUARY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.